Citation Nr: 1202530	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-30 972 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sexual impotence, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran specifically limited his VA Form 9, substantive appeal, to the claim of service connection for sexual impotence, to include as secondary to the service-connected Crohn's Disease with ileostomy disability.  Thus, entitlement to service connection for low immune system, to include as secondary to the service-connected Crohn's Disease with ileostomy disability has not been perfected and is not before the Board pursuant to 38 C.F.R. § 20.202.  Also see 38 C.F.R. 
§ 20.200 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issue of entitlement to service connection for sexual impotence, to include as secondary to service-connected disabilities can be adjudicated.  

The Veteran contends that his current sexual impotence condition is related to his service-connected Crohn's Disease.  After a June 2008 VA examination undertaken the obtain a nexus opinion, the examiner opined that there were multiple causes of impotence, including psychogenic and medication causes, but indicated that he could not resolve the issue without resorting to mere speculation.  See June 2008 VA examination report.  The examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's sexual impotence condition.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case. 

During the course of the appeal, the RO granted service connection for chronic adjustment disorder with depressed mood.  See June 2008 rating decision.  The report of a June 2008 VA psychiatric examination included the Veteran's report that he was experiencing sexual impotence; however, that examiner did not provide an opinion as to whether that complaint was related to the now-service-connected adjustment disorder.  Thus, the opinion provided on remand must also consider whether the sexual impotence is caused or aggravated by the service-connected chronic adjustment disorder with depressed mood, as well as whether any of the medications prescribed for the disability caused or aggravated the Veteran's current sexual impotence problem.    

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be referred to the examiner who performed the June 2008 VA general examination for further review and comment.  If the June 2008 VA examiner is not available, the claims file should be referred to an appropriate examiner.  The examiner is requested to review the Veteran's claims file and provide an opinion as to the etiology of the Veteran's sexual impotence condition.  In doing so, the examiner should review the medications prescribed to the Veteran for his service-connected Crohn's Disease with ileostomy and service-connected chronic adjustment disorder.  

Based on the examination and review of the record, the examiner must answer the following questions:

(a)  Is it at least as likely as not that the Veteran's sexual impotence disorder is caused or aggravated (worsened) by his service-connected Crohn's Disease with ileostomy disability, to include medications prescribed for his disability?  If the Veteran's sexual impotence disorder is aggravated by the service-connected Crohn's Disease with ileostomy disability or by medications prescribed for his disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the sexual impotence disorder before the onset of aggravation. 

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's sexual impotence disorder is caused or aggravated (worsened) by his service-connected chronic adjustment disorder with depressed mood disability, to include medications prescribed for his disability?  If the Veteran's sexual impotence disorder is aggravated by the service-connected chronic adjustment disorder with depressed mood disability or by medications prescribed for his disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the sexual impotence disorder before the onset of aggravation. 

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any sexual impotence disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  When the development requested above has been completed, readjudicate the issue on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


